Citation Nr: 1743311	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-24 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or irritable bowel syndrome (IBS).

2.  Entitlement to service connection for hypertension, to include as due to herbicide agents and/or as secondary to service-connected PTSD. 

3.  Entitlement to service connection for restless leg syndrome, to include as due to exposure to herbicide agents. 

4.  Entitlement to service connection for a disability manifested by numbness and tingling of the hands, to include as due to exposure to herbicide agents. 

5.  Entitlement to service connection for a disability manifested by numbness and tingling of the feet, to include as due to exposure to herbicide agents. 

6.  Entitlement to an initial rating in excess of 20 percent prior to October 28, 2015, and in excess of 50 percent thereafter for bilateral hearing loss. 

REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2012 (GERD and restless leg syndrome) and June 2012 (hypertension, numbness and tingling of the hands and feet, and bilateral hearing loss) by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In July 2013, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

In a December 2014 decision, the Board granted service connection for IBS and remanded the issues noted on the title page of this decision for further development.  While on remand, a November 2016 rating decision, issued in connection with a supplemental statement of the case, awarded a 50 percent rating for such disability, effective October 28, 2015.  The Veteran was advised of the partial grant of the increased rating, but he did not indicate that such satisfied his appeal and he did not withdraw such issue from appellate consideration.  Therefore, such issue remains in appellate status and has been included on the title page of this decision, to include the recharacterization of such to show the staged ratings.  See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).  The case now returns to the Board for final appellate review.

The Board observes that the Veteran has also perfected an appeal as to the issue of entitlement to an earlier effective date for the award of a total disability rating based on individual unemployability (TDIU); however, as he has requested a Board video-conference hearing before a Veterans Law Judge in connection with such appeal, such issue will be the subject of a separate Board decision issued at a later date.

The issues of entitlement to service connection for GERD and higher initial ratings for bilateral hearing loss are decided herein.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his GERD is aggravated by his service-connected IBS.

2.  Prior to October 28, 2015, the Veteran had no worse hearing than Level V in the right ear and no worse than Level VI in the left ear. 

3.  Since October 28, 2015, the Veteran had no worse hearing than Level XI in the right ear and no worse than Level VI in the left ear. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD as secondary to service-connected IBS have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for an initial rating in excess of 20 percent prior to October 28, 2015, and in excess of 50 percent thereafter for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters
	
The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Martinak v. Nicholson, 21 Vet. App. 447 (2007); Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his GERD is caused or aggravated by his service-connected PTSD and/or IBS.  

As an initial matter, the Board notes that the record confirms a current diagnosis of GERD.  Furthermore, while the evidence does not support an award of service connection for GERD as directly related to service, or as secondary to PTSD, the Board finds that, by resolving all doubt in the Veteran's favor, such is aggravated by his service-connected IBS.  

In this regard, in July 2012, Dr. Ellis, a private physician, stated that the Veteran's constant irritable bowel, cramping, and hyperpistalsis in his abdomen caused increased pressure on the esophageal junction resulting in initial gastroesophageal reflux, which in turn causes stricture of the esophagus. As such, the Board sought a VA opinion that addressed such statement.  In this regard, in November 2015, a VA examiner opined that the Veteran's service-connected IBS caused him to have hyperperistalsis, which increased his esophageal junction pressure, and resulted in acid reflux.  The examiner further opined that the Veteran's GERD was aggravated by his service-connected IBS; however, the degree of disability (pathology/ impairment) was unknown.  

Therefore, the Board resolves all doubt in favor of the Veteran and finds that service connection for GERD is warranted on the basis of aggravation by his service-connected IBS.  38 C.F.R. § 3.310; Allen, supra.  In reaching this conclusion, the Board finds that the evidence is in at least a state of equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

As a final matter, the Board notes that, although 38 C.F.R. §3.310(b) indicates that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability, the next sentence indicates that the rating activity will determine the baseline and current levels of severity and determine the extent of aggravation.  Given that the Board is not bound by the AOJ's determination that aggravation is not present, and as the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. §3.310(b) as permitting the Board to determine whether service connection on an aggravation basis is warranted, with the AOJ having the responsibility for determining the degree of aggravation in assigning the rating.

III.  Initial Rating Claim

The Veteran claims that his bilateral hearing loss is more severe than as reflected by the currently assigned staged ratings.  Therefore, he contends that he is entitled to higher ratings for such disability. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can  practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.                 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral hearing loss is currently assigned a 20 percent rating as of the May 23, 2011, date of service connection, and a 50 percent rating as of October 28, 2015, under 38 C.F.R. § 4.85, Diagnostic Code 6100.   

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 (h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R.      § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.  In the latter situation, the Roman numeral designation under Table VI or Table VIA will then be elevated to the next higher Roman numeral.

A.  Prior to October 28, 2015 

In a May 2011 private treatment record, on audiological examination by Dr. L.I., the puretone threshold average in the right ear was 62.50 decibels and the average in the left ear was 56.25 decibels, with speech discrimination scores of 72 percent in the right ear and 32 percent in the left ear using the Maryland CNC word list.  However, the Board finds that such audiogram is inadequate for rating purposes.  Specifically, while such shows the results of the Veteran's hearing test in graph form, which the Board, as fact finder, is permitted to interpret, such does not include an air conduction reading for the right ear at 1000 Hertz; rather, such is reported as an air conduction masked score.  Consequently, the Board finds such audiological examination to be inadequate for rating purposes. 

On VA audiological examination in September 2011, the Veteran reported that he had difficulty hearing with background noises and difficulty with conversational speech.  Audiological testing revealed the following pure tone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
60
65
70
75
LEFT
30
70
70
80

The examiner noted that the puretone threshold average in the right ear was 67.5 decibels and the average in the left ear was 62.5 decibels.  Word recognition testing revealed speech recognition ability of 76 percent in the right ear and 72 percent in the left ear.  Based on the results of this examination, the Veteran's right ear met the criteria for an exceptional pattern of hearing loss as under 38 C.F.R. § 4.86(a), the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 decibels or more.  Additionally, his left ear met the criteria for an exceptional pattern of hearing loss as under 38 C.F.R. § 4.86(b), the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  

For the right ear, the average pure tone threshold of 67.5 decibels, along with a speech discrimination percentage of 76 percent, warrants a designation of Roman Numeral IV under Table VI.  However, utilizing Table VIA in light of the Veteran's exceptional pattern of hearing loss, such warrants a designation of Roman Numeral V.  For the left ear, the average pure tone threshold of 62.5 decibels, along with a speech percentage of 72 percent warrants a designation of Roman Numeral V under Table VI.  However, utilizing Table VIA in light of the Veteran's exceptional pattern of hearing loss, such warrants a designation of Roman Numeral V; however, such is then elevated to the next higher level of Roman Numeral VI.  Thus, under Table VII, Level V hearing acuity in the right ear and Level VI hearing acuity in the left ear equates to a 20 percent rating.  

In July 2012, the Veteran's representative included his own computation of the results from the Veteran's September 2011 VA examination, at which time he indicated that the Veteran's speech discrimination scores were 50 percent and 35 percent in the right and left ears; however, such were the thresholds at which the Veteran's speech discrimination was tested.  The examination report clearly shows that speech recognition testing revealed 76 percent in the right ear and 72 percent in the left ear.  Consequently, the Veteran's argument in this regard is without merit. 

The Board has reviewed the Veteran's private and VA treatment records, and such do not reflect any audiometric findings that suggest a higher degree of impairment of hearing acuity exists at any point prior to October 28, 2015. 

B.  Since October 28, 2015 

On VA audiological examination in October 2015, the Veteran reported decreased hearing sensitivity bilaterally.  Audiological testing revealed the following pure tone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
75
70
LEFT
35
65
75
75

The examiner noted that the puretone threshold average in the right ear was 65 decibels and the average in the left ear was 62.5 decibels.  Word recognition testing revealed speech recognition ability of 24 percent in the right ear and 60 percent in the left ear. Based on the results of this examination, the Veteran's right ear met the criteria for an exceptional pattern of hearing loss as under 38 C.F.R. § 4.86(a), the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 decibels or more.  

For the right ear, the average pure tone threshold of 65 decibels, along with a speech discrimination percentage of 24 percent, warrants a designation of Roman Numeral XI under Table VI.  However, utilizing Table VIA in light of the Veteran's exceptional pattern of hearing loss, such warrants a designation of Roman Numeral V.  Consequently, as Table VI provides the more favorable result, the Board will utilize such level of hearing acuity.  For the left ear, the average pure tone threshold of 62.5 decibels, along with a speech percentage of 60 percent warrants a designation of Roman Numeral VI under Table VI.  Thus, under Table VII, Level XI hearing acuity in the right ear and Level VI hearing acuity in the left ear equates to a 50 percent rating.  

The Board has reviewed the Veteran's VA treatment records, and such do not reflect any audiometric findings that suggest a higher degree of impairment of hearing acuity exists at any point since October 28, 2015. 

C.  Other Considerations 

To the extent that the Veteran contends that his bilateral hearing loss is more severe than currently evaluated, the Board observes that the Veteran, as well as his spouse, while competent to report symptoms capable of lay observation, to include problems hearing individuals who do not have a strong voice, problems hearing if not directly facing the individual speaking, and difficulty understanding or hearing when speaking with others when here is background noise such as from a television, they are not competent to report that his hearing acuity is of sufficient severity to warrant a greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which they have not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's and his spouse's reports of problems hearing individuals who do not have a strong voice, problems hearing if not directly facing the individual speaking, and difficulty understanding or hearing when speaking with others when here is background noise such as from a television.  However, even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a rating in excess of 20 percent prior to October 28, 2015, and in excess of 50 percent thereafter are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  Moreover, such symptomatology is contemplated in his currently assigned staged ratings under Diagnostic Code 6100.  

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout each period on appeal.  Therefore, assigning additional staged ratings for such disability is not warranted.

In Doucette v. Shulkin, 28 Vet. App. 366 (2017), the United States Court of Appeals for Veterans Claims held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  The Veteran has not otherwise described functional effects that are considered exceptional or, that are not otherwise contemplated by the assigned evaluation.  Id.  Thus, his complete disability picture is compensated under the rating schedule.  Further, neither he nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Id. (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 20 percent prior to October 28, 2015, and in excess of 50 percent thereafter for his bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§4.3, 4.7. 


ORDER

Service connection for GERD as secondary to service-connected IBS is granted.

An initial rating in excess of 20 percent prior to October 28, 2015, and in excess of 50 percent thereafter for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  In this regard, as discussed above, these matters were remanded by the Board in December 2014 for further development.  Unfortunately, there has not been substantial compliance with the prior remand directives and, as such, the matters must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on a Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms). 

Hypertension 

With respect to the Veteran's claim for service connection for hypertension, the AOJ afforded the Veteran a VA examination in November 2015 pursuant to the Board's December 2014 remand directives.  At such time, the examiner addressed whether the Veteran's hypertension was related to service and/or his service-connected PTSD.  As relevant to the Board's inquiries, the examiner was requested to address whether the Veteran's hypertension clearly and unmistakably pre-existed his service, and if so, whether there clear and unmistakable evidence was not aggravated by service, and if not, whether such was related to service.

In November 2015, the VA examiner noted a diagnosis of hypertension and opined that the Veteran had PTSD from the Vietnam War; that his stress could aggravate by elevating his blood pressure; and his hypertension was at least as likely as not aggravated in the military by stress and physical activities. Thereafter, a cardiologist offered an addendum opinion in January 2016 in which she determined that the Veteran's hypertension, which clearly and unmistakably existed prior to his service, was not aggravated beyond its natural progression by an in-service injury, event, or illness.     

While the opinion addressing whether the Veteran's hypertension was directly related to his military service, to include by way of aggravation, is adequate, the Board finds that an addendum opinion addressing the secondary aspect of the Veteran's claim is needed.  Specifically, while the November 2015 VA examiner addressed whether the Veteran's hypertension was aggravated by his service-connected PTSD, he couched his opinion in speculative terms and did not provide a rationale for his opinion.  Therefore, a remand is necessary in order to obtain an addendum opinion addressing such theory of entitlement that is in accordance with the proper standard of review.  

Restless Leg Syndrome and, Numbness and Tingling of the Hands and Feet

With regard to the Veteran's restless leg syndrome and manifestations of numbness and tingling of the hands and feet, to include as due to exposure to herbicide agents, the AOJ afforded the Veteran a VA examination in November 2015 to assess the etiology of his claimed disabilities pursuant to the Board's December 2014 remand directives.  Specifically, the examiner was requested to identify whether the Veteran had current diagnoses referable to his complaints and, if so, whether such was related to his military service, to include his exposure to herbicide agents.

In November 2015, the VA examiner noted a diagnoses of restless leg syndrome, and neuropathy of the bilateral upper and lower extremities.  However, he indicated that he could not resolve the issue without resort to mere speculation that the Veteran's restless leg syndrome, and numbness and tingling of the hands and feet were due to his military service, to include exposure to herbicide agents.  In this regard, the examiner reported that he was not an expert in Agent Orange and those type of questions were reserved for those who dealt with Agent Orange. 

In this regard, the Board finds that the opinion provided is insufficient to adjudicate the claim.  Specifically, the November 2015 VA examiner stated than an opinion could not be provided without resort to mere speculation as he was not an expert in Agent Orange, but he failed to indicate what additional evidence, if any, would be required to render such an etiological opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is require to provide a rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered) .  Therefore, a remand is necessary in order to obtain an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's November 2015 hypertension examination.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  If the November 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The electronic record, to include a copy of this Remand, should be forwarded for review by the examiner.  Based on a review of the relevant evidence contained therein, the examiner should specifically offer an opinion to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's hypertension is aggravated by his service-connected PTSD?  In this regard, the examiner should consider the November 2015 VA examiner's statement that the Veteran's stress could aggravate his hypertension by elevating his blood pressure.

Please note that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology. 

The examiner's report must include a complete rationale for all opinions expressed. 

2.  Forward the record to a medical professional with appropriate expertise in addressing neurological conditions as related to herbicide agents.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The electronic record, to include a copy of this Remand, should be forwarded for review by the examiner.  Based on a review of the relevant evidence contained therein, the examiner should specifically offer an opinion to whether it is at least as likely as not (i.e, a 50 percent probability or greater) that the Veteran' restless leg syndrome and/or neuropathy of the bilateral hands and feet are related to the Veteran's active military service, to include his acknowledged exposure to herbicide agents? 

The examiner's report must include a complete rationale for all opinions expressed. 

If the examiner determines that a requested opinion cannot be rendered without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. The AOJ should then ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


